Citation Nr: 0423047	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  01-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for residuals of a 
cervical spine injury.

3.  Entitlement to service connection for residuals of a 
fractured right ankle.  

4.  Entitlement to service connection for residuals of two 
fractured ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in May 2002.  

The issues on appeal were originally before the Board in May 
2003 at which time they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran's current low back disability is not causally 
related to any inservice injuries.  

2.  The veteran's current cervical spine disability is not 
causally related to any inservice injuries.    

3.  Any current right ankle disability is not causally 
related to any inservice injuries.    

4.  Any current residuals of two fractured ribs are not 
causally related to any inservice injuries.  




CONCLUSIONS OF LAW

1.  Residuals of a low back injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

2.  Residuals of a cervical spine injury were not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Residuals of a fractured right ankle were not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

4.  Residuals of two broken ribs were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, a letter dated in April 2001 effectively furnished 
notice to the veteran of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  The 
veteran was informed of the evidence necessary to 
substantiate his claim and he responded that he has no 
knowledge of any additional evidence.  The provisions of VCAA 
have been substantially complied with and no useful purpose 
would be served by delaying appellate review for further 
notice of VCAA.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The Board acknowledges here that 
the service medical records are missing and presumed 
destroyed in a fire at the National Personnel Records Center.  
At the Board's direction, the RO attempted to obtain Morning 
Reports and Sick Reports to support the veteran's claims 
without success.  The veteran was contacted via 
correspondence dated in June 2003 and informed that he had to 
supply additional information as to the dates within three 
months and places of treatment for the disabilities on 
appeal.  The veteran responded that he had no additional 
information to supply.  The Board believes not useful purpose 
would be served by any request Morning Reports and Sick 
Reports without such detailed information to allow for a 
proper records search. 

The claims file does include post-service private medical 
records as well as correspondence from the veteran and a 
transcript of his hearing testimony.  The veteran has not 
been afforded VA examinations to determine the etiology of 
the disabilities on appeal.  The Board finds, however, that 
the record as it stands includes sufficient competent 
evidence to allow for determinations to be made.  The record 
does include post-service medical records documenting 
treatment for certain of the claimed disabilities years after 
discharge from service.  In view of the lack of supporting 
evidence of chronic disability during service and for a 
number of years thereafter, it would be purely speculative to 
request a medical opinion as to causation.  

Service connection criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for residuals of a low back 
injury.

There is no competent evidence of record demonstrating the 
presence of arthritis to a compensable degree within one year 
of the veteran's discharge which would allow for a grant of 
service connection on a presumptive basis.  There is 
competent evidence of record demonstrating the current 
presence of residuals of a low back injury.  The question on 
appeal becomes, therefore, whether the currently existing low 
back injury was linked to the veteran's active duty service.  
The veteran has reported that he injured his low back moving 
an artillery piece and also while playing soccer.  He has 
alleged that the original injuries weakened his back, 
resulting in numerous subsequent on-the-job injuries.  

The evidence which supports the veteran's claim consists of 
his correspondence, testimony, and a September 2002 letter 
from a private physician.  

Correspondence associated with the claims file indicates that 
the veteran reported that he injured his back on two 
occasions during active duty, once when moving an artillery 
pieced and once while playing soccer.  He also indicated in 
an August 1999 statement that he was informed by doctors that 
his lower back injury weakened his back.  

In May 2002, the veteran testified that he injured his lower 
back moving an artillery piece.  He reported that he was not 
hospitalized but was told to take a few days off from duty.  
The injury occurred in 1957.  He testified that he had had 
back problems for approximately three months after his 
discharge from active duty.  Treatment at that time consisted 
of therapy and shots.  He testified that he continued to 
consult a physician until the late 1960's but was unable to 
obtain these treatment records as the physician was deceased.  
He reported that he was denied employment or lost jobs on 
several occasions due to his back problems.  He testified 
that he was informed by Dr. B. that his back problems wee due 
to weakness as a result of the in-service injury.  The 
veteran also testified that he had had back problems ever 
since the in-service accident.  

In September 2002, a private physician reported that he had 
been treating the veteran for neck and back conditions since 
September 2000.  The physician wrote that the veteran was 
injured in the military in approximately 1956.  As a result 
of this accident, the veteran developed chronic low back pain 
and in 1965.  In 1965, he developed neck pain.  In September 
2000, the veteran was involved in a motor vehicle accident 
which caused a cervical herniated disc.  The physician noted 
that a review of a cervical MRI from September 2000 and a 
recent MRI demonstrates severe degeneration of the cervical 
and lumbar spine.  The degeneration was more than would be 
expected for the veteran's age.  The physician opined that it 
was more likely than not that the veteran's current problems 
were the result of accelerated degeneration from his injury 
in 1956.  

The evidence which weighs against the grant of service 
connection for residuals of a low back injury are the private 
medical records associated with the claims file which 
indicate that the veteran's low back disability was the 
result of his post-service employment.  A September 1974 
letter from the veteran's employer indicates that the veteran 
injured his back while working and missed work on many 
occasions between 1972 and 1974.  A November 1978 private 
medical record includes the notation that the veteran's low 
back syndrome was aggravated by his occupation which required 
lifting heavy garage doors.  Other records document a 
lumbosacral sprain which occurred in April 1988 and 
lumbosacral sprain/strain, low back pain which began in 
February 1990 while working at a water company.  In June 
1990, a private physician reported that he had been treating 
the veteran since 1983 and that his history was positive for 
a work related low back injury and excision of a herniated 
disc due to lumbosacral sprain syndrome and herniated disc 
causing nerve root compression.  Most significantly, a May 
1994 private medical record indicates that the veteran had 
been involved in a motor vehicle accident in March 1992 when 
he was hit from the back and front.  It was further noted 
that the veteran stated "in the early 60's he initially 
injured his back."  The Board notes that none of these 
medical records mention an in-service back injury and, in 
fact, one record affirmatively placed inception of the back 
pain to the early 1960's which was at least three years after 
the veteran's discharge from active duty service.  

The Board acknowledges that the private physician's September 
2002 letter does suggest a link between current back 
disability the veteran's active duty service.  The 
physician's opinion, however, is based on a history supplied 
by the veteran as the service medical records are missing and 
presumed lost.  It is therefore of diminished probative 
value.  This opinion did not reference the well documented 
post-service industrial injuries.  The Board places greater 
probative value on the information included in the May 1994 
medical record.  At that time, the veteran reported that his 
initial back injury occurred in the early 1960's.  This 
information was provided while seeking treatment and prior to 
the veteran's submission of his application for compensation 
in August 1999 when there was no chance for pecuniary gain.  

The only other evidence of record which attempts to link 
current residuals of a low back disability to the veteran's 
active duty service is the veteran's own allegations and 
testimony.  The veteran is a lay person, and as such, is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While the veteran has testified 
that he was informed by Dr. B. that his current back problems 
were due to weakness as a result of the in-service injury, 
the Board finds this evidence to not be probative.  The Court 
has held that a lay person's statement about what a physician 
told him or her, cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Based on the record, the Board concludes that the 
preponderance of the evidence is against a finding that 
current low back disability is related to the veteran's 
active duty service.   

Entitlement to service connection for residuals of a cervical 
spine injury.

The veteran has testified that he injured his neck in 1957 
while lifting an artillery piece.  The Board finds there is 
competent evidence of record of the existence of residuals of 
a cervical spine injury in the form of post-service treatment 
records.  The determination must be made as to whether the 
currently existing cervical spine disability was linked to 
the veteran's period of active duty service in any way.  

The evidence in support of the veteran's claim consists of 
his testimony and allegations as well as the opinion included 
in a September 2002 letter from a private physician.  

The veteran testified in May 2002 that he injured his neck 
playing soccer.  He stated that he was treated at a hospital 
where he was prescribed pills.  He sought treatment one more 
time during active duty when he was told to take it easy.  He 
testified that he had continuous problems with his neck since 
that time.  

In September 2002, a private physician reported that he had 
been treating the veteran since September 2000 when he was 
involved in a motor vehicle accident resulting in a cervical 
herniated disc.  The doctor noted that the veteran injured 
his back in approximately 1956 and that he developed neck 
pain in 1965.  The pain had been continuous since that time.  
It was noted that review of MRI's revealed severe 
degeneration of the cervical and lumbar spine.  As the 
degeneration was more than would be expected for the 
veteran's age, the doctor opined that it was more likely than 
not that his current problems were the result of accelerated 
degeneration from the injury in 1956.  

The Board finds that service connection is not warranted for 
residuals of a cervical spine injury as there is no probative 
evidence of record linking the current disability to active 
duty.  

The veteran has testified that he experienced constant 
problems from his neck since his active duty injury.  The 
Board notes there is no competent evidence of record 
suggesting a link to active duty other than the private 
physician's statement dated in September 2002 which is 
addressed below.  

While the September 2002 private physician's letter also can 
be read as suggesting a link between a current disability and 
active duty service, the evidence is not probative.  The 
opinion was obviously based on a history of in-service 
injuries provided by the veteran since his service medical 
records are missing.  As noted earlier, medical evidence that 
relies on history provided by the veteran is of diminished 
probative value.  The Board notes the medical history 
supplied by the veteran in September 2002 is different than 
what the veteran testified to in May 2002.  In May 2002, he 
testified that he had had constant problems with his neck 
since discharge.  The September 2002 letter references the 
fact that the veteran's neck pain did not begin until 1965.  
Additionally, the physician failed to address the post-
service back and neck injuries that occurred post-service but 
prior to the time that the physician began treating the 
veteran.  The Board notes a May 1998 medical record includes 
a diagnosis of thoracic dorsal structure sprain strain which 
occurred on the job in April 1988.  A May 1994 record 
indicates that the veteran reported his original injury began 
in March 1992 when he was hit from the back and the front.  
He had been wearing a cervical collar intermittently since 
the accident.  Neither of these earlier records mentioned the 
veteran's active duty service at all.  

In June 1990, a private physician wrote that he had been 
treating the veteran since 1983 for complaints of neck pain.  
It was noted that past history was positive for a work 
related low back injury, excision of herniated disc due to 
lumbosacral sprain syndrome and herniated disc causing nerve 
root compression.  The diagnoses were cervical sprain 
syndrome and cervical radiculitis.  The veteran's active duty 
service was not mentioned at all.  

The Board also finds the preponderance of the evidence 
demonstrates that the residuals of the cervical spine injury 
occurred many years after active duty and were not linked to 
active duty. 



Entitlement to service connection for residuals of a 
fractured right ankle.

The veteran testified that he injured his right ankle playing 
soccer in Korea and that he was treated at a field hospital 
where the ankle was wrapped.  He reported that he was on 
crutches for two or three weeks.  He was not sure but he 
thought they took X-rays of the ankle.  He testified that he 
broke the ankle two more times in the early 1970's.  The 
veteran also submitted a picture of himself on crutches which 
he said was taken during active duty.  

Although the Board recognizes the veteran's assertions 
regarding an inservice right ankle injury, the record 
otherwise includes no supporting evidence of any right ankle 
injury during service which resulted in chronic disability.  
The photograph of the veteran on crutches does not 
necessarily show evidence of a right ankle injury.  The 
record also includes his testimony as to two post-service 
right ankle injuries a number of years after service.  
However, there is no persuasive evidence of an inservice 
right ankle injury to begin with.  The Board therefore 
declines to find that any current right ankle disability is 
causally related to the claimed inservice injury which is not 
shown by any supporting evidence. 

Entitlement to service connection for residuals of two 
fractured ribs.

The veteran also testified that he fractured two ribs while 
playing soccer in Korea.  Treatment consisted of wrapping.  
He indicated that the experience pain which was intermittent 
depending on the veteran's activities.  He thought they took 
X-rays of the ribs during active duty.  

The Board also finds that the preponderance of the evidence 
is against entitlement to service connection for residuals of 
two fractured ribs for the same basic reasons set forth in 
the above discussion of the right ankle issue.  There is 
simply no persuasive evidence to support the veteran's 
contention that he suffered fractured ribs during service.  
After reviewing the veteran's statements and testimony in 
light of the overall evidence, the Board is unable to find 
that the veteran's statements and testimony alone are 
sufficient in this case to establish the fact of the claimed 
inservice injury to the ribs.  It would therefore be in the 
realm of speculation to try to link any current residuals to 
the unverified injury.  

Conclusion

The Board notes the veteran has argued that there is no 
evidence to refute that his current disabilities were related 
to his active duty service.  The Board finds, however, that 
there is such evidence.  To begin with, the medical evidence 
clearly documents a number of post-service injuries.  
Moreover, a May 1994 private medical record is to the effect 
that the veteran reported he originally injured his back in 
the 1960's.  This statement was made to medical personnel in 
1994 during the course of seeking medical treatment and not 
in connection with his current claim.  This is inconsistent 
with the contentions advanced in connection with his appeal.  
The evidence of record pertaining to the cervical spine also 
was silent as to a link to the veteran's military career 
until the September 2002 letter.  The Board notes the 
September 2002 letter was obtained after the veteran 
submitted his application for compensation and, as previously 
discussed, it is clear that the medical examiner was relying 
solely on history furnished by the veteran.  Unfortunately, 
the veteran has not been able to identify or furnish any 
supporting evidence of the claimed inservice injuries, and 
based on the inconsistencies in the record the Board declines 
to accept the veteran's unsupported statements and testimony 
as sufficient to establish service connection.  The Board 
believes that it is more likely than not that the veteran's 
current disabilities are related to post-service injuries.  
In other words, the preponderance of the evidence is against 
the veteran's claims. 

Finally, in making the above determinations, the Board has 
carefully considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision on any of the issues on appeal. 




ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



